COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of A.C.D. and S.C.D., Children

Appellate case number:      01-19-00198-CV

Trial court case number:    2017-05093J

Trial court:                314th District Court of Harris County

       On May 9, 2019, this Court dismissed the appeal for want of jurisdiction. See In re
A.C.D., No. 01-19-00198-CV, 2019 WL 2040750 (Tex. App.—Houston [1st Dist.] May 9,
2019, no pet. h.) (mem. op.). A motion for rehearing was due by May 24, 2019. See TEX.
R. APP. P. 49.1. Appellant has filed two motions for an extension of time to file a motion
for rehearing. See TEX. R. APP. P. 49.8.
       We dismiss as moot appellant’s motion for an extension of time to file a motion for
rehearing, filed on May 23, 2019. We grant in part appellant’s motion for an extension of
time to file a motion for rehearing, filed on May 24, 2019.
       Appellant’s motion for rehearing is due to be filed no later than Friday, June
14, 2019. No extensions of time will be granted absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: ___June 4, 2019__